Order entered July 1, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00775-CV

                               IN RE BRYAN MORENO, Relator

                             From the 429th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 429-52512-2012

                                            ORDER
                        Justice Francis, Justice Evans, and Justice Stoddart

       Before the Court is relator’s “Request for Immediate Suspension of Commitment

Pending Preparation of Petition for Writ of Habeas Corpus or, Alternatively, Setting Bond

Pending Review of Habeas.” Relator has not filed an original proceeding in this Court related to

the underlying proceeding. We are, therefore, without authority to act on relator’s request. See

Taft v. Schraub, 557 S.W.2d 172, 174 (Tex. Civ. App.—San Antonio 1977, no writ) (quoting

Winfrey v. Chandler, 159 Tex. 220, 318 S.W.2d 59 (1958) (“A court which is authorized to issue

extraordinary writs to enforce its jurisdiction may not exercise that power in aid of its potential

jurisdiction. It is only after the jurisdiction has been invoked in the manner prescribed by law and

has thus become active that the court may act to enforce or protect the same.”). We DENY the

motion for lack of jurisdiction.




                                                 1
    /s/ Molly Francis
    MOLLY FRANCIS
    PRESIDING JUSTICE




2